Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the specification at paragraph [0002] line 9 “On” has been changed to –One—to correct a typographical error.
Election/Restrictions
This application is in condition for allowance except for the presence of claim 13 directed to an invention non-elected without traverse.  Accordingly, claim 13 been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The device as claimed in claims 1-6 is not disclosed or taught by the prior art with a device comprising a processor and a memory, the device comprising the processor and the memory configured to:
i) for each of a set of structural elements of the diagnostic instrument, determine whether an alignment change has taken place in that structural element based on 

ii) for each structural element where an alignment change is determined to have taken place, trigger a remediation for each device from a set of devices impacted by the alignment change of that structural element along with the remaining limitations of the claims.
The method as claimed in claims 7-12 is not disclosed or taught by the prior art including the steps of using a device comprising a processor and a memory:
i) based on detecting movement of the diagnostic instrument, determining, for each of a set of structure elements of the diagnostic instrument, whether an alignment change has taken place in that structural element based on analyzing measurements made by a plurality of strain gauges coupled to the diagnostic instrument;
ii) for each structural element where an alignment change is determined to have taken place, trigger a remediation for each device from a set of devices impacted by the alignment change of that structural element along with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855